    Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 1 of 19 PageID #: 54




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X

ARTURO CONTRERAS CORONA,                                              Case No. 18-cv-04283(DLI)(SJB)
individually and on behalf of others similarly
situated,

                          Plaintiff,

                 -against-                                            ANSWER TO COMPLAINT

BTA BUILDING & DEVELOPING INC.
(D/B/A BTA BUILDING & DEVELOPING),
RUBIN DEVELOPMENT AND
CONSTRUCTION, INC. (D/B/A RUBIN
DEVELOPMENT AND CONSTRUCTION),
JOSEPH RUBIN, AND BILLIE DOE,

                          Defendants.

-----------------------------------------------------X

        Defendants BTA Building & Developing Inc. (d/b/a BTA Building & Developing),

Rubin Development and Construction, Inc. (d/b/a Rubin Development and Construction), and

Joseph Rubin (collectively, “Defendants”),1 by their attorneys Meltzer, Lippe, Goldstein &

Breitstone, LLP, as and for its Answer to the Complaint filed by Arturo Contreras Corona

(“Corona”), individually and on behalf of others similarly situated (collectively, “Plaintiffs”) on

or about July 27, 2018 (the “Complaint”) respond as follows:




1
  Defendants deny knowledge or information regarding the identity of one “Billie Doe” and therefore deny
knowledge or information regarding the truth of the allegations set forth in any paragraph of the Complaint as they
relate to “Billie Doe.”


857971-2                                                 1
 Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 2 of 19 PageID #: 55




                                  NATURE OF THE ACTION

       1.      Defendants deny the allegations set forth in Paragraph “1” of the Complaint

except admit BTA Building & Developing Inc. (“BTA Building”) employed Plaintiff Corona

until in or around February 2013 and further admit Rubin Development and Construction, Inc.

(“RDC”) employed Plaintiff Corona from in or around February 2013 through his termination.

       2.      Defendants deny Paragraph “2” of the Complaint except admit Defendant BTA

Building maintained an office located at 3021 Avenue J, Brooklyn, New York 11210 until in or

around February 2013, and further admit Defendant RDC maintains an office located at 3021

Avenue J, Brooklyn, New York 11210 from in or around February 2013 through the present.

       3.      Paragraph “3” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “3” of the Complaint.

       4.      Defendants deny the allegations set forth in Paragraph “4” of the Complaint

except admit BTA Building employed Plaintiff Corona until in or around February 2013 and

further admit RDC employed Plaintiff Corona from in or around February 2013 through his

termination.

       5.      Defendants deny the allegations set forth in Paragraph “5” of the Complaint.

       6.      Defendants deny the allegations set forth in Paragraph “6” of the Complaint.

       7.      Defendants deny the allegations set forth in Paragraph “7” of the Complaint.

       8.      Defendants deny the allegations set forth in Paragraph “8” of the Complaint.

       9.      Paragraph “9” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in




857971-2                                       2
 Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 3 of 19 PageID #: 56




Paragraph “9” of the Complaint, except admit Plaintiff Corona purports to proceed as alleged

therein.

       10.     Paragraph “10” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “10” of the Complaint, except admit Plaintiff Corona purports to proceed as alleged

therein.

                                JURISDICTION AND VENUE

       11.     Paragraph “11” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants admit Plaintiff Corona purports to

invoke this Court’s subject matter jurisdiction, but explicitly denies Plaintiff Corona has pleaded

a claim upon which relief can be granted, deny further this Court should exercise pendent,

supplemental or other jurisdiction over any purported non-federal claims, and deny further all

other allegations set forth in Paragraph “11” of the Complaint.

       12.     Paragraph “12” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants admit Plaintiff Corona purports to

establish that venue may be proper in this district, but otherwise deny that 28 U.S.C. §1391 alone

governs the basis for proper venue, and further deny all other allegations set forth in Paragraph

“12” of the Complaint.

                                        THE PARTIES

                                             Plaintiff

       13.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “13” of the Complaint.

       14.     Defendants deny the allegations set forth in Paragraph “14” of the Complaint.




857971-2                                        3
 Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 4 of 19 PageID #: 57




       15.     Paragraph “15” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “15” of the Complaint, except admit Plaintiff Corona purports to proceed as alleged

therein.

                                           Defendants

       16.     Defendants deny the allegations set forth in Paragraph “16” of the Complaint

except admit Defendant BTA Building operated a construction company with an office located at

3021 Avenue J, Brooklyn, New York 11210 until in or around February 2013 and further admit

Defendant RDC operated a construction company with an office located at 3021 Avenue J,

Brooklyn, New York 11210 from in or around February 2013 through the present.

       17.     Defendants deny the allegations set forth in Paragraph “17” of the Complaint

except admit Defendant BTA Building is authorized to do business in New York.

       18.     Defendants deny the allegations set forth in Paragraph “18” of the Complaint

except admit Defendant RDC is authorized to do business in New York.

       19.     Paragraph “19” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “19” of the Complaint.

       20.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “20” of the Complaint.




857971-2                                        4
 Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 5 of 19 PageID #: 58




                                 FACTUAL ALLEGATIONS

       21.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “21” of the Complaint.

       22.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “22” of the Complaint except admit Defendant Joseph Rubin

possesses an ownership interest in BTA Building and RDC.

       23.     Paragraph “23” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “23” of the Complaint.

       24.     Defendants deny the allegations set forth in Paragraph “24” of the Complaint.

       25.     Paragraph “25” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “25” of the Complaint.

       26.     Defendants deny the allegations set forth in Paragraph “26” of the Complaint.

       27.     Paragraph “27” of the Complaint, and its subsections “(a)” – “(h)”, assert a legal

conclusion which require no response. To the extent a response is required, Defendants deny the

allegations set forth in Paragraph “27” of the Complaint and its subsections “(a)” – “(h)”.

       28.     Paragraph “28” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “28” of the Complaint.

       29.     Paragraph “29” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “29” of the Complaint.




857971-2                                         5
 Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 6 of 19 PageID #: 59




       30.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “30” of the Complaint.

                                       Individual Plaintiff

       31.     Defendants deny the allegations set forth in Paragraph “31” of the Complaint

except admit Plaintiff Corona is a former employee of Defendant BTA Building and Defendant

RDC, and further admit Plaintiff Corona purports to proceed as alleged therein.

                               Plaintiff Arturo Contreras Corona

       32.     Defendants deny the allegations set forth in Paragraph “32” of the Complaint

except admit Plaintiff Corona performed work services for Defendant BTA Building until in or

around February 2013, and performed work services for Defendant RDC from in or around

February 2013 through his termination.

       33.     Defendants deny the allegations set forth in Paragraph “33” of the Complaint

except admit Defendant BTA Building employed Plaintiff Corona until in or around February

2013 and further admit Defendant RDC employed Plaintiff Corona from in or around February

2013 until his termination.

       34.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “34” of the Complaint.

       35.     Defendants deny the allegations set forth in Paragraph “35” of the Complaint.

       36.     Defendants deny the allegations set forth in Paragraph “36” of the Complaint.

       37.     Defendants deny the allegations set forth in Paragraph “37” of the Complaint.

       38.     Defendants deny the allegations set forth in Paragraph “38” of the Complaint.

       39.     Defendants deny the allegations set forth in Paragraph “39” of the Complaint.

       40.     Defendants deny the allegations set forth in Paragraph “40” of the Complaint.




857971-2                                        6
 Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 7 of 19 PageID #: 60




       41.    Defendants deny the allegations set forth in Paragraph “41” of the Complaint.

       42.    Defendants deny the allegations set forth in Paragraph “42” of the Complaint.

       43.    Defendants deny the allegations set forth in Paragraph “43” of the Complaint.

       44.    Defendants deny the allegations set forth in Paragraph “44” of the Complaint.

       45.    Defendants deny the allegations set forth in Paragraph “45” of the Complaint.

       46.    Defendants deny the allegations set forth in Paragraph “46” of the Complaint.

       47.    Paragraph “47” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “47” of the Complaint.

       48.    Defendants deny the allegations set forth in Paragraph “48” of the Complaint.

       49.    Paragraph “49” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “49” of the Complaint.

                         Defendants’ General Employment Practices

       50.    Defendants deny the allegations set forth in Paragraph “50” of the Complaint.

       51.    Paragraph “51” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “51” of the Complaint.

       52.    Defendants deny the allegations set forth in Paragraph “52” of the Complaint.

       53.    Defendants deny the allegations set forth in Paragraph “53” of the Complaint.

       54.    Defendants deny the allegations set forth in Paragraph “54” of the Complaint.

       55.    Defendants deny the allegations set forth in Paragraph “55” of the Complaint.

       56.    Defendants deny the allegations set forth in Paragraph “56” of the Complaint.




857971-2                                      7
 Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 8 of 19 PageID #: 61




       57.    Defendants deny the allegations set forth in Paragraph “57” of the Complaint.

       58.    Defendants deny the allegations set forth in Paragraph “58” of the Complaint.

       59.    Paragraph “59” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “59” of the Complaint.

       60.    Paragraph “60” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “60” of the Complaint.

       61.    Paragraph “61” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “61” of the Complaint.

                          FLSA COLLECTIVE ACTION CLAIMS

       62.    Paragraph “62” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “62” of the Complaint, except admit Plaintiff Corona purports to proceed as alleged

therein.

       63.    Defendants deny the allegations set forth in Paragraph “63” of the Complaint.

       64.    Defendants deny the allegations set forth in Paragraph “64” of the Complaint.

                                FIRST CAUSE OF ACTION

             VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

       65.    Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in Paragraphs “1” through “64” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “65” of the Complaint.




857971-2                                       8
 Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 9 of 19 PageID #: 62




       66.     Paragraph “66” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “66” of the Complaint and respectfully refers the Court to the statutory authority cited

therein for their full meaning and effect.

       67.     Paragraph “67” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “67” of the Complaint.

       68.     Paragraph “68” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “68” of the Complaint and respectfully refers the Court to the statutory authority cited

therein for their full meaning and effect.

       69.     Paragraph “69” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “69” of the Complaint and respectfully refers the Court to the statutory authority cited

therein for their full meaning and effect.

       70.     Paragraph “70” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “70” of the Complaint and respectfully refers the Court to the statutory authority cited

therein for their full meaning and effect.

       71.     Defendants deny the allegations set forth in Paragraph “71” of the Complaint.




857971-2                                        9
Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 10 of 19 PageID #: 63




                                 SECOND CAUSE OF ACTION

    VIOLATION OF THE OVERTIME PROVISIONS OF THE NEW YORK STATE

                                             LABOR LAW

       72.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in paragraphs “1” through “71” of the Complaint, as if said

statements were repeated herein at length in response to Paragraph “72” of the Complaint.

       73.     Paragraph “73” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “73” of the Complaint and respectfully refers the Court to the statutory authority cited

therein for their full meaning and effect.

       74.     Paragraph “74” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “74” of the Complaint and respectfully refers the Court to the statutory authority cited

therein for their full meaning and effect.

       75.     Defendants deny the allegations set forth in Paragraph “75” of the Complaint.

                                  THIRD CAUSE OF ACTION

 VIOLATION OF THE NOTICE AND RECORDKEEPING REQUIREMENTS OF THE

                                   NEW YORK LABOR LAW

       76.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in paragraphs “1” through “75” of the Complaint, as if said

statements were repeated herein at length in response to Paragraph “76” of the Complaint.

       77.     Paragraph “77” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in




857971-2                                        10
Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 11 of 19 PageID #: 64




Paragraph “77” of the Complaint and respectfully refers the Court to the statutory authority cited

therein for their full meaning and effect.

       78.       Defendants deny the allegations set forth in Paragraph “78” of the Complaint.

                                 FOURTH CAUSE OF ACTION

   VIOLATION OF THE WAGE STATEMENT PROVISIONS FO THE NEW YORK

                                             LABOR LAW

       79.       Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in paragraphs “1” through “78” of the Complaint, as if said

statements were repeated herein at length in response to Paragraph “79” of the Complaint.

       80.       Paragraph “80” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “80” of the Complaint and respectfully refers the Court to the statutory authority cited

therein for their full meaning and effect.

       81.       Defendants deny the allegations set forth in Paragraph “81” of the Complaint.

                                    “PRAYER FOR RELIEF”

       82.       The “PRAYER FOR RELIEF” clause, including subsections “(a)” – “(p)”, state a

prayer for relief to which no responsive pleading is required. To the extent a responsive pleading

is required, Defendants deny Plaintiffs are entitled to any relief whatsoever.

                                         JURY DEMAND

       83.       Defendants admit that Plaintiff Corona demands a jury trial, but denies that

Plaintiff Corona or any putative plaintiff have stated a claim for relief upon which a jury trial

should be held and otherwise deny all allegations in Plaintiff Corona’s “Jury Demand” clause of

the Complaint.




857971-2                                         11
Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 12 of 19 PageID #: 65




                                  ADDITIONAL AVERMENTS

       84.       Defendants deny all claims and allegations not unequivocally admitted herein.

                                             ****

                 DEFENDANTS’ AFFIRMATIVE AND OTHER DEFENSES

       By way of further Answer, Defendants assert the following affirmative and other

defenses.    In asserting these defenses, Defendants are providing notice to Plaintiffs of the

defenses Defendants intend to raise, and Defendants do not assume the burden of proof as to any

of the following defenses where the law does not impose such burden on Defendants.

                               AS AND FOR A FIRST DEFENSE

       The Complaint fails, in whole or in part, to state a cause of action upon which relief can

be granted as a matter of fact and law.

                              AS AND FOR A SECOND DEFENSE

       The Complaint is barred, in whole or in part, by the applicable statutes of limitation

and/or administrative filing periods.

                               AS AND FOR A THIRD DEFENSE

       The Complaint is barred, in whole or in party, by the doctrines of laches, estoppel, and/or

unclean hands.

                              AS AND FOR A FOURTH DEFENSE

       The Complaint fails to state a claim upon which either pre-judgment or post-judgment

interest, liquidated damages, punitive damages, exemplary damages or attorneys’ fees may be

awarded.




857971-2                                        12
Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 13 of 19 PageID #: 66




                             AS AND FOR A FIFTH DEFENSE

       To the extent Plaintiffs were subject to the overtime and wage-hour provisions of the

FLSA, the NYLL, or any other equivalent federal or New York State law, Plaintiffs were paid

properly under all applicable wage and hour laws.

                             AS AND FOR A SIXTH DEFENSE

       Plaintiffs cannot establish a willful violation under the FLSA or NYLL.

                           AS AND FOR A SEVENTH DEFENSE

       Any acts or omission on the part of Defendants were in good faith, and Defendants had

reasonable grounds for believing that any such acts or omissions were not in violation of the

FLSA, NYLL or any other applicable federal, state or local laws, rules, regulations, statutes,

ordinances or guidelines, and thus Plaintiffs cannot recover any damages in this matter, including

but not limited to liquidated damages.

                           AS AND FOR AN EIGHTH DEFENSE

       Defendant BTA Building was not, and is not, an “employer” of Plaintiff Corona or any

other putative plaintiff or incumbent or former employee relevant herein within the meaning of

the FLSA or NYLL or any other relevant federal or state law, regulation or ordinance during the

period of in or around February 2013 through the present alleged in the Complaint and, as such,

all claims as against Defendant BTA Building for that time period should be dismissed.

                             AS AND FOR A NINTH DEFENSE

       Defendant RDC was not, and is not, an “employer” of Plaintiff Corona or any other

putative plaintiff or incumbent or former employee relevant herein within the meaning of the

FLSA or NYLL or any other relevant federal or state law, regulation or ordinance prior to the




857971-2                                       13
 Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 14 of 19 PageID #: 67




period of in or around February 2013 alleged in the Complaint and, as such, all claims as against

Defendant RDC for that time period should be dismissed.

                             AS AND FOR A TENTH DEFENSE

       Defendant Joseph Rubin is not, and was not, an “employer” of Plaintiff Corona or any

other putative plaintiff or incumbent or former employee relevant herein within the meaning of

the FLSA or NYLL or any other relevant federal or state law, regulation or ordinance during the

periods alleged in the Complaint and, as such, all claims as against Defendant Joseph Rubin

should be dismissed.

                          AS AND FOR AN ELEVENTH DEFENSE

       Even if Defendants have, in fact, failed to pay Plaintiffs for any of the activities alleged in

Plaintiff Corona’s Complaint, such activities do not constitute compensable work under the

FLSA or NYLL and furthermore, such activities were not an integral and indispensable part of

Plaintiffs’ principal activities of purported employment and are not compensable.

                           AS AND FOR A TWELFTH DEFENSE

       Plaintiffs’ claims are barred in whole or in part by the doctrine of de minimis non curat

lex.

                         AS AND FOR A THIRTEENTH DEFENSE

       Plaintiffs are not entitled to equitable relief insofar as he has an adequate remedy at law.

                         AS AND FOR A FOURTEENTH DEFENSE

       To the extent discovery reveals Plaintiffs falsely reported their hours of purported work

and there is no evidence that Defendants authorized, suffered or permitted the false reporting of

hours, and to the extent Defendants employed Plaintiffs, Defendants invoke the doctrines of

estoppel and avoidable consequences to bar the claims asserted by Plaintiffs.




857971-2                                         14
Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 15 of 19 PageID #: 68




                            AS AND FOR A FIFTEENTH DEFENSE

       To extent Plaintiffs seek compensation for any purported “travel time,” such purported

“travel time” does not constitute compensable work pursuant to the FLSA, the NYLL, pursuant

to the Employee Commuting Flexibility Act (ECFA), and/or any other applicable law, statute,

regulation or ordinance.

                            AS AND FOR A SIXTEENTH DEFENSE

       Plaintiffs’ claims are barred by the doctrines of payment, tender, discharge, waiver or

abandonment.

                           AS AND FOR A SEVENTEENTH DEFENSE

       Plaintiffs’ claims are barred to the extent no private right of action exists to enforce one

or more statutes and/or regulations cited by the Plaintiffs.

                           AS AND FOR A EIGHTEENTH DEFENSE

       Pendent or other jurisdiction should not be exercised over any of Plaintiffs’ claims

brought pursuant to the NYLL or any other state law, statute, regulation or ordinance.

                           AS AND FOR AN NINETEENTH DEFENSE

       Plaintiffs’ claims are barred by one or more statutory exemptions set forth in the FLSA

and NYLL and the regulations governing same.

                            AS AND FOR A TWENTIETH DEFENSE

       Plaintiffs are not entitled to cumulative liquidated damages with respect to his FLSA and

NYLL claims. See, e.g., Chowdhury v. Hamza Express Food Corp., 666 Fed. Appx. 59, 60 (2d

Cir. 2016); Inclan v. New York Hospitality Group, 95 F.Supp.3d 490 (S.D.N.Y. 2015).




857971-2                                         15
Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 16 of 19 PageID #: 69




                        AS AND FOR A TWENTY-FIRST DEFENSE

       At no point in time did Defendants make any improper deductions from Plaintiffs’

compensation, and all deductions purportedly made from Plaintiffs’ compensation (if any) were

in accordance with the FLSA, NYLL, or any other applicable federal, state, or local laws, rules,

regulations, statutes, ordinances or guidelines.

                       AS AND FOR A TWENTY-SECOND DEFENSE

       Plaintiffs’ claims for “Failure to Provide Wage Statements” are barred pursuant to NYLL

§ 198(1-d), as Defendants made “complete and timely payment of all wages due.”

                        AS AND FOR A TWENTY-THIRD DEFENSE

       Plaintiffs’ claims for “Failure to Provide Wage Notices” are barred pursuant to NYLL §

198(1-b), as Defendants made “complete and timely payment of all wages due.”

                       AS AND FOR A TWENTY-FOURTH DEFENSE

       Defendants cannot be held liable for any of Plaintiffs’ claims alleged herein, as

Defendants cannot be found to employ, or to have employed, Plaintiffs upon an “integrated

enterprise,” and/or “joint” employer theory of liability as a matter of law.

                        AS AND FOR A TWENTY-FIFTH DEFENSE

       Plaintiffs may not pursue application of an “integrated enterprise” theory and/or test of

“joint” employer liability in connection with Defendants’ purported violations of the FLSA

and/or NYLL in any event, as the Circuit Court for the Second Circuit of the United States has

not certified such “integrated enterprise” theory and/or test as a viable method by which to

pursue and/or impute “joint” employer liability upon Defendants as a matter of law.




857971-2                                           16
Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 17 of 19 PageID #: 70




                              AS AND FOR A TWENTY-SIXTH DEFENSE

          To the extent Plaintiffs may pursue an “integrated enterprise” theory/test to pursue “joint”

employer liability as against Defendants, which Defendants dispute, there is no “interrelated

operation” as among Defendants sufficient to allow Defendants be deemed Plaintiffs’ “joint”

employers pursuant to an “integrated enterprise” theory of liability as a matter of law.

                        AS AND FOR A TWENTY-SEVENTH DEFENSE

          To the extent Plaintiffs may pursue an “integrated enterprise” theory/test to pursue “joint”

employer liability as against Defendants, which Defendants dispute, there is no “common

management” as among Defendants sufficient to allow Defendants be deemed Plaintiffs’ “joint”

employers pursuant to an “integrated enterprise” theory of liability as a matter of law.

                         AS AND FOR A TWENTY-EIGHTH DEFENSE

          To the extent Plaintiffs may pursue an “integrated enterprise” theory/test to pursue “joint”

employer liability as against Defendants, which Defendants dispute, there is no “centralized

control of labor relations” as among Defendants sufficient to allow Defendants be deemed

Plaintiffs’ “joint” employers pursuant to an “integrated enterprise” theory of liability as a matter

of law.

                          AS AND FOR A TWENTY-NINTH DEFENSE

          To the extent Plaintiffs may pursue an “integrated enterprise” theory/test to pursue “joint”

employer liability as against Defendants, which Defendants dispute, there is no “common

ownership” as among Defendants sufficient to allow Defendants be deemed Plaintiffs’ “joint”

employers pursuant to an “integrated enterprise” theory of liability as a matter of law.




857971-2                                          17
Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 18 of 19 PageID #: 71




                            AS AND FOR A THIRTIETH DEFENSE

        Without admitting Defendants employed Plaintiffs, Defendants: (i) did not have the

power to hire and fire Plaintiffs; (ii) did not supervise and control all Plaintiffs’ work schedules

or conditions of employment; (iii) did not determine Plaintiffs’ rate and method of payment; and

(iv) did not maintain employee records. As such, Defendants cannot be deemed Plaintiffs’

“joint” employers pursuant to a “formal” control theory of liability as a matter of law.

                              AS AND FOR A THIRTY-FIRST DEFENSE

        Without admitting Defendants employed Plaintiffs: (i) Defendants did not shift Plaintiffs

from one putative employer’s business premises to that of another; (ii) Defendants exercised

little, if any, degree of supervision over Plaintiffs’ purported work; and (iii) Plaintiffs, to the

extent they worked for Defendants, worked exclusively for a single Defendant.               As such,

Defendants cannot be deemed Plaintiffs’ “joint” employers pursuant to a “functional” control

theory of liability as a matter of law.

                         AS AND FOR A THIRTY-SECOND DEFENSE

        Plaintiffs are not adequate representatives of the putative class or collective action.

                         AS AND FOR A THIRTY-THIRD DEFENSE

        The Complaint is barred, in whole or in part, and neither a class nor collective action can

be certified, because Plaintiffs cannot establish they were, or are, similarly situated to potential

members of the collective action for the purposes of 29 U.S.C. §216(b), or are otherwise suitable

class representatives.




857971-2                                          18
Case 1:18-cv-04283-SJB Document 14 Filed 10/15/18 Page 19 of 19 PageID #: 72




                                 RESERVATION OF RIGHTS

       Defendants reserve the right to amend its Answer during the course of this litigation.

Defendants also reserve the right to assert such additional defenses as may appear and prove

applicable during the course of this action.

       WHEREFORE, having fully answered Plaintiff’s allegations, Defendants respectfully

request the dismissal of the Complaint, with prejudice, an award of costs, including reasonable

attorney’s fees incurred in the defense of this action, and such other and further relief as the

Court deems just and proper.

Date: Mineola, New York
      October 15, 2018

                                      MELTZER, LIPPE, GOLDSTEIN & BREITSTONE, LLP

                                      By: ______/s/____________________________
                                      Nicholas P. Melito, Esq.
                                      Jonathan D. Farrell, Esq.
                                      Larry R. Martinez, Esq.
                                      Attorneys for Defendants BTA Building & Developing Inc.
                                      (d/b/a BTA Building & Developing), Rubin Development
                                      and Construction, Inc. (d/b/a Rubin Development and
                                      Construction), and Joseph Rubin
                                      190 Willis Avenue
                                      Mineola, New York 11501
                                      T: (516) 747-0300


To:    MICHAEL FAILLACE & ASSOCIATES, P.C. (Via ECF)
       Michael Faillace, Esq.
       Jesse Barton, Esq.
       Attorneys for Plaintiff and the putative collective
       60 East 42nd Street, Suite 4510
       New York, New York 10165
       T: (212) 317-1200




857971-2                                       19
